Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined balance sheet at March31, 2012 and the unaudited pro forma condensed combined statements of operations for the three months ended March31, 2012, and for the year ended December31, 2011 presented herein are based on the historical financial statements of Innovative Food Holdings, Inc.(“Innovative”) and Artisan Specialty Foods, Inc. (“Artisan”)after giving effect to Innovative’s acquisition of Artisan and the assumptions and adjustments described in the accompanying notes to these unaudited pro forma condensed combined financial statements. The unaudited condensed combined pro forma balance sheet data assume that the acquisition took place on March31, 2012 and combine Innovative’s consolidated balance sheet as of March31, 2012 with Artisan’s balance sheet as of March31, 2012. The unaudited pro forma condensed combined statement of operations data for the three months ended March31, 2012 combine the historical unaudited consolidated statement of operations of Innovative for the three months ended March31, 2012 with the unaudited statement of operations of Artisan for the three months ended March31, 2012. The unaudited pro forma condensed combined statement of operations data for the three months ended March31, 2012 give effect to the merger as if it occurred on January1, 2012. The unaudited pro forma condensed combined statement of operations data for the year ended December31, 2011 combine the historical consolidated statement of operations of Innovative for the year ended December31, 2011 with the unaudited consolidated statement of operations of Artisan for the twelve months ended December31, 2011. The unaudited pro forma condensed combined statement of operations data for the fiscal year ended December31, 2011 give effect to the merger as if it occurred on January1, 2011. The unaudited pro forma condensed combined financial statements include adjustments, which are based upon preliminary estimates, to reflect the allocation of the purchase price to the acquired assets and assumed liabilities of Artisan. The final allocation of the purchase price will be determined after the completion of the acquisition and will be based upon actual net tangible and intangible assets acquired as well as liabilities assumed. The preliminary purchase price allocation for Artisan is subject to revision as more detailed analysis is completed and additional information on the fair values of Artisan’s assets and liabilities becomes available. Any change in the fair value of the net assets of Artisan will change the amount of the purchase price allocable to goodwill. Additionally, changes in Artisan’s working capital, including the results of operations from March 31, 2012 through the date the transaction is completed, will change the amount of goodwill recorded. Final purchase accounting adjustments may differ materially from the pro forma adjustments presented here. The unaudited pro forma condensed combined financial statements do not give effect to the potential impact of current financial conditions, regulatory matters or any anticipated synergies, operating efficiencies or cost savings that may be associated with the acquisition. The unaudited pro forma condensed combined financial data also do not include any integration costs, cost overlap or estimated future transaction costs, except for fixed contractual transaction costs that the companies expect to incur as a result of the acquisition. In addition, as explained in more detail in the notes to the unaudited pro forma condensed combined financial statements, the acquisition date fair values of the identifiable assets acquired and liabilities assumed reflected in the unaudited pro forma condensed combined financial statements are subject to adjustment to reflect, among other things, the actual closing date, and may vary significantly from the actual amounts that will be recorded upon completion of the acquisition method accounting. The historical financial information has been adjusted to give effect to events that are directly attributable to the Acquisition, factually supportable and, with respect to the statements of operations, expected to have a continuing impact on the results of the combined company. These unaudited pro forma combined financial statements should be read in conjunction with the historical financial statements and accompanying notes of Artisan (contained elsewhere in this Form 8-K), and Innovative’s historical financial statements and accompanying notes appearing in its periodic SEC filings including the Company’s Annual Report on Form 10-K for the year ended December31, 2011, and its Quarterly Report on Form 10-Q for the three months ended March31, 2012. The adjustments that are included in the following unaudited pro forma combined financial statements are described in Note 2 below, which includes the numbered notes that are marked in those financial statements. Innovative Foods, Inc. effected a 1-for-50 reverse split of its common stock effective June 13, 2012.The pro forma statements of operations for the three months ended March 31, 2012, the twelve months ended December 31, 2011, and the balance sheet as of March 31, 2012 have been restated for the effects of this reverse stock split. 1 Innovative Food Holdings, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As of March31, 2012 Innovative Food Holdings, Inc. and Subsidiaries Artisan Foods, Inc. Pro Forma Adjustments Note Pro Forma Combined ASSETS Current Assets Cash and cash equivalents $ $ $ ) $ Accounts receivable, net - Inventory - Other current assets - Total current assets ) Goodwill and other intangibles - - Property and equipment, net - Total assets $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities Line of Credit $ - $ ) - Accounts payable and accrued liabilities Accrued liabilities - related parties - Accrued interest, net - Accrued interest, related parties, net - Notes payable, current portion - net of discount - Notes payable - related parties, net of discount - Capital lease payable - current - Contingent purchase price– current - - Warrant liability - Options liability - Conversion option liability - Total current liabilities Contingent purchase price – long term Capital lease payable - long term - Total liabilities Stockholders' deficiency Preferred stock, $0.0001 par value, 10,000,000 shares authorized, no shares issued or outstanding as of March 31, 2012 - - - Common stock ) Additional paid-in capital - Common stock subscribed - Treasure stock, 304 shares as of March 31, 2012 ) - ) Accumulated deficit ) ) ) Total stockholders' deficiency ) ) ) Total liabilities and stockholders' deficiency $ See accompanying notes to the pro forma condensed combined financial statements. 2 Innovative Food Holdings, Inc Unaudited Pro Forma Condensed Combined Statement of Operations For the Three Months Ended March31, 2012 Innovative Food Holdings, Inc. and Subsidiaries Artisan Foods, Inc. Pro Forma Adjustments Note Pro Forma Combined Revenue $ $ $ ) $ Cost of goods sold ) Gross Profit - Selling, General and administrative expenses Total operating expenses Operating profit (loss) ) Other (income) expense: Interest expense Loss from change in fair value of warrant liability - Loss from change in fair value of conversion option liability - Total other expense ) Income (Loss) before income taxes ) ) ) Income tax expense - - Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share - basic $ ) $ $ ) Net income (loss) per share - diluted $ ) $ $ ) Weighted average shares outstanding - basic ) Weighted average shares outstanding - diluted ) See accompanying notes to the pro forma condensed combined financial statements. 3 Innovative Food Holdings, Inc Unaudited Pro Forma Condensed Combined Statement of Operations For the Twelve Months Ended December31, 2011 Innovative Food Holdings, Inc. and Subsidiaries Artisan Foods, Inc. Pro Forma Adjustments Note Pro Forma Combined Revenue $ $ $ ) $ Cost of goods sold ) Gross Profit - Selling, General and administrative expenses Total operating expenses Operating profit (loss) ) Other (income) expense: Interest expense (Gain) on extinguishment of debt ) - ) Loss on settlement - (Gain) from change in fair value of warrant liability ) - ) ) (Gain) from change in fair value of conversion option liability ) - ) ) Total other (income) expense ) ) ) Income before income taxes Income tax expense - Net income $ Net income per share - basic $ $ $ Net income per share - diluted $ $ $ Weighted average shares outstanding - basic ) Weighted average shares outstanding - diluted See accompanying notes to the pro forma condensed combined financial statements. 4 NOTES TO UNAUDITED PROFORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1. Purchase Price The pro forma condensed combined balance sheet as of March31, 2012 reflects the following allocation of the total purchase price to Artisan’s net tangible, with the residual allocated to intangible assets: Closing cash payment $ Contingent purchase price Total purchase price $ Tangible assets acquired $ Liabilities assumed (*) Net tangible assets Trade name Non-compete agreement Customer relationships Goodwill Total purchase price $ (*) excluding the Line of Credit paid off with closing cash payment 5 2. Pro Forma Adjustments The pro forma condensed combined financial statements are based upon the historical consolidated financial statements of Innovative and Artisan’s and certain adjustments which Innovative believes are reasonable to give effect to the Artisan acquisition. These adjustments are based upon currently available information and certain assumptions, and therefore the actual adjustments will likely differ from the pro forma adjustments. The pro forma condensed combined financial statements were prepared using the acquisition method of accounting for the business combination. As discussed above, the purchase price allocation is considered preliminary at this time. However, Innovativebelieves that the preliminary purchase price allocation and other related assumptions utilized in preparing the pro forma condensed combined financial statements provide a reasonable basis for presenting the pro forma effects of the Artisan acquisition. Innovative believes there are no adjustments, in any material respects, that need to be made to present the Artisan financial information in accordance with U.S. GAAP, or to align Artisan’s historical accounting policies with Innovative’s accounting policies. The following pro forma adjustments are included in the unaudited pro forma condensed combined balance sheet and statements of operations: To record the net decrease in cash of $120,000 related to the acquisition including (a) $1,080,000 received from the Notes Payable, (b) $781,121 used to pay off the Line of Credit and (c) $488,879 distributed to the prior Shareholder of Artisan (“Seller”). To record the fair value of the intangible assets acquired in the acquisition. To record the acquisition note payable in the total principal amount of $1,200,000, less original issue discount of $120,000 and discount attributable to the beneficial conversion feature of the note in the amount of $836,441. To record a contingent liability due to the seller of Artisan. To record the fair value of warrants issued with the acquisition note payable. To record the fair value of the conversion option liability of the acquisition note payable. To eliminate the value of Artisan common stock outstanding. To eliminate Artisan’s retained earnings at the time of the acquisition. To eliminate intercompany sales. To record amortization of intangible assets acquired. To record interest on acquisition note payable, amortization of original issue discount on acquisition note payable, amortization of discounts on acquisition note payable due to conversion options and warrants and eliminate interest on letter of credit (principal paid pursuant to the Acquisition) To record (gain) loss on the change in fair value of the warrants issued with the acquisition note payable. To record (gain) loss on the change in fair value of the conversion option on the acquisition note payable. To eliminate Artisan shares outstanding. To record the dilutive effect of the warrants issued with the acquisition note payable. To eliminate the Line of Credit which was not an assumed liability and was paid off from the Closing Cash Payment. 6
